Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00391-CV
____________
 
IN THE INTEREST OF R. M.,
A MINOR CHILD
 
 

 
On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 89-05604
 
 

M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 3,
2003.   The reporter=s record was filed on May 2,
2003.  The clerk=s record was filed on June 11,
2003.  Appellant=s brief was originally due July 11,
2003, but was not filed.  The court
granted appellant extensions of time to file the brief until October 3,
2003.  When the last extension was
granted, the Court noted that no further extensions would be granted absent
exceptional circumstances.  No brief or
further motion for extension of time was filed. 





On October 9, 2003, this Court ordered that unless appellant
submitted his brief, and a motion reasonably explaining why the brief was late,
to the Clerk of this Court on or before November 7, 2003, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b).  On October 10, 2003, the parties filed a
joint motion to abate the appeal so that this dispute could be mediated.  We granted the motion and abated our October
9, 2003 order for a period of sixty days so that the parties could attempt to
resolve this dispute in mediation.  The
sixty-day period has expired.  Our
October 16, 2003 abatement order required the parties to file an appropriate
motion either to dismiss the appeal or for an extension of time within ten days
of the conclusion of mediation.  No
motion was filed.  
On February 5, 2004, this court issued an order reinstating
the appeal and  stating that unless
appellant, David Mercaldo, submitted his brief, together with a motion
reasonably explaining why the brief was late, on or before February 20, 2004,
the Court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.